Citation Nr: 9923093	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  98-05 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to August 22, 1994, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1962 to 
December 1964 and from November 1965 to October 1967.

This matter arises from a February 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which allowed service connection for PTSD 
effective from August 1994, the date the RO determined the 
veteran reopened his claim.  The veteran disagreed with the 
assigned effective date and perfected an appeal.  The case 
has been referred to the Board of Veterans' Appeals (Board) 
for resolution.


FINDINGS OF FACT

1.  In an April 1986 rating decision, the veteran's claim for 
service connection for PTSD was denied by the RO.

2.  The veteran filed a notice of disagreement in May 1986 
and was issued a statement of the case in June 1986; he 
failed to file a substantive appeal and the decision became 
final in April 1987.

3.  The RO reopened the veteran's claim for service 
connection for PTSD in January 1990 and issued a merits 
decision in October 1990 denying the claim.

4.  In November 1990, the veteran submitted a notice of 
disagreement to the October 1990 rating decision; the appeal 
was perfected in September 1995.

5.  The veteran's initial unequivocal diagnosis of PTSD was 
shown in a March 17, 1993 private mental health evaluation 
report.

6.  The veteran is entitled to an effective date of March 17, 
1993 for a grant of service connection for PTSD.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of March 
17, 1993 for a grant of service connection for PTSD have been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.156, 3.400(q)(ii) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the effective date of an evaluation and award of 
compensation based on a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. 
§ 3.400.  The applicable laws and regulations governing the 
effective dates for compensation with respect to reopened 
claims provides that when new and material evidence is 
received after a final decision, the date of receipt of the 
new claim, or the date entitlement arose, whichever is later, 
is the effective date of the award of compensation.  38 
C.F.R. § 3.400(q)(ii).  

In the instant case, the veteran's original claim for service 
connection for PTSD was denied in April 1986.  The RO 
determined that the veteran's diagnosed affective disorder 
with depression was not related to service; there was no 
evidence of record that he had a diagnosis of PTSD at that 
time.  He initiated an appeal in May 1986 with a notice of 
disagreement.  The RO issued a statement of the case in June 
1986 but the veteran failed to perfect the appeal.  The April 
1986 decision is final.  See 38 C.F.R. §§ 20.200, 20.202, 
20.302 (1998).  

In January 1990, the veteran submitted a claim for pension 
and a claim for compensation for PTSD.  In February 1990 he 
submitted a stressor statement.  The veteran was afforded a 
VA examination in February 1990 and the diagnosis was 
reported as dysthymic disorder with symptoms suggestive of 
PTSD.  The RO denied the veteran's PTSD claim by rating 
action dated October 4, 1990.  The veteran was informed of 
the decision denying his claim and given his procedural and 
appellate rights in a letter dated October 24, 1990.  The 
veteran submitted a statement in November 1990 noting that he 
was responding to the RO's October 24th 1990 letter.  He 
stated that he was supplying evidence, as requested, that his 
psychiatric disability began during service.  The RO did not 
respond to the veteran's letter.

The regulation governing the initiation of an appeal provides 
that: 

A written communication from a claimant 
expressing dissatisfaction or 
disagreement with an adjudicative 
determination by the agency of original 
jurisdiction and a desire to contest the 
result will constitute a Notice of 
Disagreement.  While special wording is 
not required, the Notice of Disagreement 
must be in terms which can be reasonably 
construed as disagreement with that 
determination and a desire for appellate 
review.  38 C.F.R. § 20.201 (1998).  

In May 1998, the veteran appeared for a local hearing and 
testified that it was his intention to have his letter of 
November 1990 serve as a notice of disagreement (NOD) to the 
VA's denial of his claim.  He stated that he was on 
medication at the time and may not have understood clearly 
what to do, but that he believed the form regarding appellate 
rights informed him that he could submit a letter with "the 
information you[sic] wanted to present."  He further 
testified that he believed his condition has existed since 
his original claim and that should be the effective date for 
his grant of service connection. 

After a review of the evidence of record, the Board finds 
that the veteran's November 1990 letter should be construed 
as a Notice of Disagreement.  The Board further finds that 
this notice of disagreement initiated the appeal that was 
perfected in September 1995.  38 C.F.R. § 20.200 (1998).  
Thus, the Board concludes that since the veteran's appeal for 
service connection stems from the reopened claim of January 
1990, the award of service connection for PTSD arises from 
the same January 1990 reopened claim.  That being said, the 
Board will proceed with appellate review of the effective 
date claim on the statutory basis of whether the veteran's 
entitlement occurred before or after the receipt of the 
reopened claim.  As this award of service connection arises 
from a claim reopened on the basis of new and material new 
evidence, the question at issue is when did the veteran 
become entitled; i.e. when was he clearly diagnosed with 
PTSD.  38 C.F.R. § 3.400 (q)(ii).  

After a review of the evidence of record, the Board concludes 
that the date of entitlement arose from a March 1993 private 
mental health evaluation that was submitted in August 1993.  
While the records reveal that a question of PTSD had been 
explored by the VA in May 1985, it was apparently ruled out 
in June 1985.  The VA outpatient records note a June 1985 
diagnosis of depression and a partial complex seizure 
disorder.  

A VA examination report of February 1990 noted that the 
veteran had symptoms suggestive of PTSD, but, "a clear 
temporal relationship between his military experiences and 
the onset of his symptoms is unclear at this point."  His 
reported primary diagnosis was dysthymic disorder.  

In August 1993, the veteran submitted a private mental health 
evaluation dated March 17, 1993.  The evaluator reported an 
Axis I diagnosis of PTSD (due to Vietnam experiences), with 
an Axis V global assessment of functioning (GAF) score of 
50/55.  She reported the veteran's prognosis to be guarded.  
The Board finds that this report represents the first clear, 
unequivocal, diagnosis of PTSD that is of record.  See Cohen 
v. Brown, 10 Vet. App. 128, 139 (1997).  Accordingly, the 
Board finds that the March 17, 1993 date of the mental health 
evaluation is the date that the veteran's entitlement arose.  
Therefore, it is the appropriate effective date for the award 
of service connection for PTSD.  38 C.F.R. §§ 3.156, 
3.400(q)(ii).  



ORDER

An effective date of March 17, 1993, is assigned for a grant 
of service connection for PTSD. 


REMAND

With respect to the assignment of a disability rating for the 
period in question, the Board finds that further development 
is necessary.  The Board notes that the original appeal was 
to the effective date of service connection.  However, the 
veteran's service representative included, and the RO 
considered, the assignment of the 100 percent rating as well.  
The veteran's assigned 100 percent disability rating for PTSD 
was effective from August 22, 1994.  The rating was assigned 
based upon VA and private medical records from July 1994 
through November 1995.  The July 1994 private mental health 
evaluation noted that the veteran had serious psychological 
disturbance with symptoms of major depression, recurrent, and 
panic disorders with agoraphobia and schizoid personality 
characteristics.  His GAF was reported as 47/50.  Later VA 
examination reports reflected GAF scores in the range of 40 
to 20 with limited functioning capability.  

Therefore, in light of the Board's decision granting an 
earlier effective date for the award of service connection, 
the RO must have an opportunity to determine the appropriate 
disability rating for the period of time in question.  

Therefore, the case is Remanded for the following actions:

1.  The RO should ensure that all of the 
pertinent VA medical treatment records 
and any private records of psychiatric 
treatment between March 1993 and August 
1994 are associated with the claims file.

2.  The RO should then determine the 
appropriate disability rating for PTSD 
symptoms between March 17, 1993 and 
August 22, 1994, and assign a rating 
accordingly. 

3.  After the case has been adjudicated 
accordingly by the RO on the basis of any 
additional evidence, the veteran should 
be apprised of the rating decision, and 
he and his representative should be 
advised accordingly with a notice of 
appellate rights.  

The purpose of this REMAND is afford the veteran due process 
of law.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  No action is required of the veteran until he is 
notified.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

